 Case 1:18-cv-05562-ENV-ST Document 21 Filed 03/08/19 Page 1 of 1 PageID #: 73


                                              CIVIL MINUTE ENTRY


BEFORE:                               Magistrate Judge Steven L. Tiscione


DATE:                                 March 7, 2019


TIME:                                 2:00 P.M.


DOCKET NUMBER(S):                     CV-18-5562 (ENV)


NAME OF CASE(S):                      RILEY V. TASTEE PATTEE, LTD. ET AL.



FOR PLAINTIFF(S):                     Price



FOR DEFENDANT(S):                     Rodriguez



NEXT CONFERENCE(S):                   MAY 21, 2019 AT 11:00 A.M., IN -PERSON



FTR/COURT REPORTER:                   Not applicable

RULINGS FROM INITIAL CONFERENCE:

Defense counsel advises that Richard Patterson will be substituted as the proper party, as he is the administrator of the
estate of the late Thomas Patterson.

Counsel has already started the process to have Richard Patterson officially designated in surrogate's court and will file the
formal motion for substitution once the process is completed.

Deadline for completion of Phase I discovery is May 10, 2019.

An in-person settlement conference will be held on May 21, 2019 at 11:00 a.m. Parties are to submit their respective
settlement positions via ex parte electronic filing no later than May 18, 2019. Counsel are to refer to the Settlement Section
of this Court's Individual Rules in preparation for the conference.
